Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1 and 6 have are amended.  
Claim Status
	Claims 1 – 10 are rejected.
Response to Arguments 
	The following is in response to applicant’s remarks filed 11/20/2020. 
	Applicant argues that the amended limitation of an LSX base particle including a lithium silicate phase for silicon particles to be dispersed within in a range or 30% mass or more is not taught in Kasamatsu, or any of the previously cited references. Additionally, it is argued that the cited prior art does not teach a poly(meth)acrylic acid alkali metal salt binder. For either of these two reasons, the applicant concludes that the amended claim 1 is patentable over the previously cited prior art. 
	The examiner agrees that while Kasamatsu does teach that silicon particles can be dispersed within the lithium silicate particle [0035] is does not teach the range as claimed. Additionally, the examiner agrees that none of the previously cited reference teach the a poly(meth)acrylic acid alkali metal salt binder.  New references have been cited in light of applicant’s amendments. 
	Further, explanation is given in the rejections below. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 & 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kasamatsu, US20180062160A1, and further in view of Aoyama, JP2006140115A, (see machine Minami, US20170309950A1, and Haufe, US20180212234A1 as evidenced by Acetic anhydride NPL (see attachment).

Regarding claim 1, Kasamatsu teaches a non-aqueous electrolyte secondary battery comprising (non-aqueous electrolyte secondary battery)[0006]: a positive electrode (positive electrode)[0018] capable of electrochemically absorbing and desorbing lithium [0024], a negative electrode (negative electrode)[0018] capable of electrochemically absorbing and desorbing lithium (silicon based active material) [0010]; and a non-aqueous electrolyte (non-aqueous electrolyte)[0074],
wherein the negative electrode includes a negative electrode material, a binder (water soluble polymer containing polymethacrylic acid)[0038][0039], and a thickener (thickener)[0052],
the negative electrode material includes an LSX particle including a lithium silicate phase (lithium silicate phase)[0035], and silicon particles dispersed (Si is dispersed)[0035] in the lithium silicate phase,
a ratio of the silicon particles (dispersed Si)[0035] in the LSX particle (lithium silicate)[0035] is 30 mass % or more  (ratio of carbon-based active material to silicon-based active material 70:30)[claim 3],
the binder includes a polymethacrylic acid alkali metal salt (water soluble polymer containing polymethacrylic acid)[0038][0039],
the thickener includes a carboxyalkyl cellulose (CMC)[0053],
an amount of the poly(meth)acrylic acid alkali metal salt relative to 100 parts by mass of the negative electrode material is 0.1 parts by mass or more and 5 parts by mass or less (1-7% 
the non-aqueous electrolyte includes a lithium salt (lithium salt)[0064], a non-aqueous solvent that dissolves the lithium salt (non-aqueous solvent)[0060], 
Kasamatsu does not teach [Wingdings 2 font/0x6A] adding to the electrolyte an acid that exhibits a pKa of 1 to 30 in water at 25° C, [Wingdings 2 font/0x6B] an LSX particle with embedded silicon particles within the claimed range, [Wingdings 2 font/0x6C] or a poly(meth)acrylic acid alkali metal salt.
Aoyama teaches an electrolyte for use in a lithium secondary battery wherein [Wingdings 2 font/0x6A] adding an acid anhydride to the non-aqueous electrolyte [0042] provides an improvement to the discharge characteristics as well as reducing gas generation [0042][0043]. Further, a specific anhydride used acetic anhydride [0042] has a pKa of 16 (see attached NPL). Therefore, it would have been obvious to one skilled in the art at the time of filing to combine the nonaqueous electrolyte secondary battery of Kasamatsu with the acid anhydride addition taught in Aoyama to achieve improved discharge characteristics as well as reduced gas generation.
Haufe teaches a lithium battery with a silicon based negative electrode active material [claim 1] where a [Wingdings 2 font/0x6C] poly(meth)acrylic acid alkali metal salt is used as the binder [0067]. Further, particular preference is given to this binder selection [0067]. Then it would have been obvious to one skilled in the art at the time of filing to combine the active material of Kasamatsu with the binder of Haufe as an obvious to try combination. 
Minami teaches a lithium battery with a lithium silicon based negative electrode wherein an LSX particle (lithium silicate phase) has silicon [Wingdings 2 font/0x6B] particles uniformly dispersed in in the LSX particle (silicate phase) in the claimed range (29 – 95%)[claim 1][0034]. Further, it is taught that 

Regarding claim 2, Kasamatsu with combine technical features of Aoyama teach the non-aqueous electrolyte secondary battery according to claim 1.
Further Aoyama teaches wherein a concentration of the acid in the non-aqueous electrolyte is 0.01 to 7 mass % (0.5 - 3% by mass with respect to the total electrolytic solution)[0043].

Regarding claim 3, Kasamatsu with combine technical features of Aoyama teach the non-aqueous electrolyte secondary battery according to claim 1.
Further, Aoyama teaches wherein the acid has a pKa of 1 to 20 (acetic anhydride has a pKa of 16)(see attached NPL).

Regarding claim 4, Kasamatsu with combine technical features of Aoyama teach the non-aqueous electrolyte secondary battery according to claim 1.
Further, Aoyama teaches wherein the acid includes polycarboxylic acid or an acid anhydride thereof (succinic anhydride)[0042].

Regarding claim 7, Kasamatsu with combine technical features of Aoyama teach the non-aqueous electrolyte secondary battery according to claim 1.
Kasamatsu teaches wherein a ratio of the silicon particles in the negative electrode material is 80 mass % or less (ratio of carbon-based active material to silicon-based active material 70:30)[claim 3].

Regarding claim 8, Kasamatsu with combine technical features of Aoyama teach the non-aqueous electrolyte secondary battery according to claim 1.
Further, Kasamatsu teaches wherein a composition of the lithium silicate phase is represented by the formula: Li2O.xSiO2, and satisfies 0.5≤x≤20 (lithium silicate represented by Li2zSiO(2+z) (0 < z < 2))[0035].

Regarding claim 9, Kasamatsu with combine technical features of Aoyama teach the non-aqueous electrolyte secondary battery according to claim 1.
Further Kasamatsu teaches wherein the carboxyalkyl cellulose is carboxy C1-2 alkyl cellulose or a salt thereof (CMC)[0053].

Regarding claim 10, Kasamatsu with combine technical features of Aoyama teach the non-aqueous electrolyte secondary battery according to claim 1. 
Further Kasamatsu teaches wherein the negative electrode further includes a carbon material (carbon material)[0036] that electrochemically absorbs and desorbs lithium, and a ratio of the negative electrode material to a total of the negative electrode material and the carbon material is 0.1 mass % or more and 30 mass % or less (carbon content is 0.5% - 10% relative to the mass of the silicon particles which is 30%. Then then the carbon content is 1.5% - 3%)[0036].

Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kasamatsu, US20180062160A1, Aoyama, JP2006140115A, Minami, US20170309950A1, and Haufe, US20180212234A1 (see machine translation), and further in view of Yamamoto, US20180013131A1 as evidenced by Acetic anhydride NPL (see attachement).

Regarding claim 5, Kasamatsu with combine technical features of Aoyama, Haufe, and Minami teach the non-aqueous electrolyte secondary battery according to claim 1.
Neither Kasamatsu nor Aoyama teach wherein an amount of the carboxyalkyl cellulose relative to 100 parts by mass of the negative electrode material is 1 part by mass or more and 5 parts by mass or less.
Yamamoto teaches use of carboxymethyl cellulose in a negative electrode mixture wherein an amount of the carboxyalkyl cellulose relative to 100 parts by mass of the negative electrode material is 1 part by mass or more and 5 parts by mass or less (1 part by mass of carboxymethyl cellulose (CMC))[0025][0039]
Then it would have been obvious to one skilled in the art at the time of filing to try the claimed concentration of CMC as taught in Yamamoto in the negative electrode mixture taught in combined technical features of Kasamatsu and Aoyama. 

Regarding claim 6, Kasamatsu with combine technical features of Aoyama, Haufe, and Minami teach the non-aqueous electrolyte secondary battery according to claim 1.
alkali metal salt relative to 100 parts by mass of the carboxyalkyl cellulose is 10 parts by mass or more and 150 parts by mass or less. 	
Haufe teaches a lithium battery with a silicon based negative electrode active material [claim 1] where a poly(meth)acrylic acid alkali metal salt is used as the binder [0067]. Further, particular preference is given to this binder selection [0067]. 
Yamamoto teaches wherein an amount of the poly(meth)acrylic acid relative to 100 parts by mass of the carboxyalkyl cellulose is 10 parts by mass or more and 150 parts by mass or less (1 part by mass of carboxymethyl cellulose (CMC), 0.3 parts by mass of a poly(acrylic acid) (PAA))[0039]. Further, Yamamoto teaches a loss in capacity retention when one of the CMC, copolymer, and PAA are not present in the mixture teaching that they have a positive synergistic affect. [0062] 
Then it would have been obvious to one skilled in the art at the time of filing to combine the carboxyalkyl cellulose and polyacrylic acid mixture of Yamamoto with the electrode mixture of combined technical features of Kasamatsu and Aoyama to improve capacity retention. 	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724             

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796